Citation Nr: 1635046	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  08-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a back disability from November 1, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1985 to March 2000 and from May 2005 to October 2006.  The Veteran also has additional service in the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision. 

By way of history, in December 1999, the Veteran filed for service connection for a back disability, and a September 2000 rating decision denied the Veteran's claim.  A March 2002 rating decision denied the Veteran's petition to reopen this claim.  In October 2006, the Veteran again filed for service connection for a back disability. In conjunction with that claim, the Veteran's service treatment records were located, and a June 2007 rating decision granted service connection with a non-compensable rating as of March 25, 2000 (the day after the Veteran was discharged from active duty).  An August 2008 rating decision increased the Veteran's disability rating to 20 percent rating effective November 1, 2006. 

This matter was previously before the Board in June 2012, when the Board remanded the case for additional development of the evidence of record.  In a January 2015 Decision, the Board denied the Veteran's claim for a higher disability evaluation for his service connected back disability.  This decision has been vacated and remanded by an August 2015 Order of the United States Court of Appeals for Veterans' Claims (Court).

In February 2016, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

With regard to the Veteran's claim of entitlement to an increased disability rating for his back disability, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015). 
	
Pursuant to the February 2016 Board remand, the Veteran was provided a VA examination for his back disability in April 2016.  Pertinently, the Veteran complained of pain in his lower back which was constant and increased with prolonged standing or sitting.  The pain was also aggravated by yard work.  Upon examination, range of motion testing of the Veteran's lumbar spine revealed forward flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 30 degrees.  Crucially, the examiner documented objective evidence of pain with motion of the lumbar spine.  Moreover, while the Veteran did not report functional loss associated with the lumbar spine, he reported that he must take off work when he has flare-ups of back pain.      

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of lumbar spine flexion that pain began.  Pertinently, these findings may provide the Veteran with an increased disability rating for his back disability. 

Additionally, with regard to range of motion testing conducted during the April 2016 VA examination for the Veteran's lumbar spine, the Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. Jul. 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, the April 2016 VA examiner addressed the Veteran's back disability with respect to weight-bearing testing.  However, it is unclear as to whether she performed both active and passive range of motion testing of the Veteran's lumbar spine, and there is no documentation of nonweight-bearing testing.  Although range of motion testing was taken on the Veteran's lumbar spine as discussed above, the examiner did not specify whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.
    
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's lumbar spine is warranted.  

Accordingly, the case is REMANDED for the following action:

1. 	Schedule the Veteran for appropriate VA 
examination(s) to assess both the neurological and orthopedic manifestations of the Veteran's service-connected back disability.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


